Citation Nr: 0332310	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  99-04 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hearing loss and 
tinnitus.

ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had honorable service from November 1980 to 
December 1987.  He was separated from service in June 1995 
under dishonorable conditions, following conviction at a 
General Court Martial in 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas.  

On a VA Form 21-526, Veteran's Application for Compensation 
or Pension, received at the RO on November 12, 1997, the 
veteran claimed service connection for hearing loss and 
tinnitus, which he said began in approximately 1989 and for 
hiatal hernia, which he said started in 1997.  In its 
February 24, 1998, rating decision, the M&ROC denied service 
connection for hearing loss and tinnitus and also denied 
service connection for hiatal hernia.  In the rating 
decision, the M&ROC referred to an unappealed August 1994 VA 
Administrative Decision in which it had been determined that 
the veteran's honorable period of service was from November 
4, 1980, to January 22, 1988, and concluded that any disease 
or injury incurred or suffered by the veteran after January 
22, 1988, could not, by law, be service connected.  The 
notice letter to the veteran, with information concerning his 
appellate rights, was dated February 26, 1998.  On March 30, 
1998, the veteran filed a notice of disagreement arguing that 
he had never received the August 1994 Administrative Decision 
and that the determination that his honorable period of 
service was only from November 4, 1980, to January 22, 1988, 
was clear and unmistakable error.  He pointed out that his DD 
214 stated that he had continuous honorable active service 
from November 4, 1980, to January 15, 1993, and argued that 
his claim was that his hearing loss started in "approx:  
1989," well within his last honorable period of service.  

Thereafter, in April 1998, the M&ROC provided the veteran 
with a statement of the case (SOC) in which it stated that 
the issue was service connection for hearing loss and 
tinnitus.  In the SOC, the M&ROC cited 38 C.F.R. § 3.13 and 
noted that based on the August 1994 Administrative Decision, 
January 22, 1988, was the last day of the last full period of 
honorable service and again concluded that any disease or 
injury incurred or suffered by the veteran after January 22, 
1988, could not, by law, be service connected.  

On a VA Form 9, Appeal to Board of Veterans' Appeals, 
received at the M&ROC on February 9, 1999, the veteran stated 
that he wanted to appeal all of the issues listed on the SOC 
(which were service connection for hearing loss and 
tinnitus).  He stated that he thought VA decided his case 
incorrectly because he had not received notice of the August 
1994 Administrative Decision.  He also argued there was clear 
and unmistakable error in the August 1994 Administrative 
Decision because the decision was made before he was 
discharged from active duty and his DD 214 showed continuous 
honorable active service from November 4, 1980, to January 
15, 1993.  He argued that VA is not free to disregard its own 
regulations; he cited to 38 C.F.R. § 3.12(a) and 38 C.F.R. 
§ 3.14(d), and quoted the latter, which states that 
determinations as to honorable service will be made by the 
service departments and the finding shall be binding on VA.  
He requested that the Board and VA resolve any reasonable 
doubt involving his appeal or claim of disability in his 
favor.  

In a SOC dated in March 1999, the M&ROC stated that the issue 
was character of discharge determination.  It stated that the 
veteran's claim was received November 12, 1997, was 
considered on February 24, 1998, with notice to the veteran 
dated February 26, 1998, and receipt of notice of 
disagreement on March 30, 1998.  In the SOC, the M&ROC stated 
that its decision was that the period of service from January 
23, 1988, to June 30, 1995, was dishonorable for VA purposes.  

In a letter received at the RO in May 1999, the veteran 
stated that on his initial claim form he had mistakenly noted 
that his hearing loss and tinnitus began in approximately 
1989.  In the letter, he asserted that his hearing loss was 
first noticed after his assignment with a self-propelled 
artillery unit, which was much earlier than 1989.  

In a letter to the veteran dated in late May 1999, the M&ROC 
stated that it had decided a new character of discharge 
decision was needed to determine honorable periods of service 
based on additional evidence concerning his terms of service.  
The M&ROC stated that the veteran's appeal regarding his 
character of discharge was now moot as it was doing a new 
decision.  The M&ROC stated that no further action would be 
taken on the appeal addressed by its March 1999 SOC.  In the 
same letter, the M&ROC noted that the veteran had changed the 
date he felt his hearing problems occurred and asked him 
whether he wished to continue with his appeal regarding the 
rating decision dated February 26, 1999 [sic].  The M&ROC 
noted that rating denied service connection because the date 
the veteran claimed his hearing loss and tinnitus occurred on 
his original claim was during a dishonorable period of 
service.  

In a letter received at the M&ROC in June 1999, the veteran 
acknowledged receipt of the letter informing him of the 
decision to reconsider the previous character of discharge 
determination.  He noted what he believed to be a 
typographical error in the M&ROC letter in its reference to a 
February 26, 1999, rather than a February 26, 1998, rating 
decision, and stated that he wanted to continue with the 
appeal concerning the February 1998 rating decision.  

In an Administrative Decision submitted in September 1999 and 
approved in October 1999, the M&ROC determined that the 
veteran's discharge for the period of service from December 
26, 1987, to June 30, 1995, was dishonorable for VA purposes 
and was a bar to benefits.  In a letter dated October 1, 
1999, the M&ROC notified the veteran of its decision and 
informed him of his appellate rights.  

On November 8, 1999, the M&ROC received the veteran's notice 
of his change of address.  In a rating decision dated 
November 12, 1999, the M&ROC decided that new and material 
evidence had not been received to reopen the claim for 
service connection for hearing loss and tinnitus.  In a 
letter, also dated November 12, 1999, which was sent to the 
veteran's old address, the M&ROC stated that the veteran's 
appeal regarding hearing loss and tinnitus died when a VA 
Form 9 regarding these issues was not received by February 
26, 1999.  The M&ROC said that the Form 9 submitted on 
February 9, 1999, only addressed the veteran's disagreement 
with the character discharge decision.  The M&ROC stated that 
appeal became moot, as it had reopened the character of 
discharge determination to make a new decision based on the 
receipt of new evidence.  The M&ROC also stated that its 
letter dated May 26, 1999, asking whether the veteran wanted 
to continue his appeal on the issues of hearing loss and 
tinnitus was in error.  The M&ROC then discussed the time 
limit for filing a notice of disagreement with the current 
rating decision and the time limit for filing a notice of 
disagreement with the character of discharge determination.  

After consideration of evidence added to the record, the 
M&ROC, in a January 2000 rating decision, determined that new 
and material evidence had not been received to reopen the 
claim of service connection for hearing loss and tinnitus.  
The M&ROC notified the veteran of that decision and his 
appellate rights in a February 2000 letter sent to the 
veteran at his new address.  

In May 2001, the M&ROC certified the issue of character of 
discharge determination to the Board.  In a July 2001 remand, 
the Board characterized the issue as whether the character of 
the appellant's discharge for the period of service from 
December 26, 1987, to June 30, 1995, constitutes a bar to VA 
benefits.  In the remand, the Board noted that in the 
February 1999 VA Form 9 the veteran had raised a claim of 
clear and unmistakable error in the August 1994 
Administrative Decision and said it should be addressed by 
the M&ROC prior to a determination of the issue on appeal.  

In an Administrative Decision dated in June 2003, the M&ROC 
decided that the August 1994 and September 1999 
Administrative Decisions were correct as written.  The M&ROC 
concluded that the discharge for the period of service from 
December 26, 1987 to June 30, 1995, is dishonorable for VA 
benefits and is a bar to benefits.  The M&ROC confirmed that 
the discharge for the period of service from November 4, 
1980, to December 25, 1987, is honorable for VA purposes and 
is not a bar to benefits.  In July 2003, the M&ROC issued a 
supplemental statement of the case (SSOC) on the issue of 
whether the character of discharge for the period of service 
from December 26, 1987 to June 30, 1995, constitutes a bar to 
VA benefits.  That SSOC was returned to the M&ROC as 
undeliverable.  The M&ROC returned the case to the Board in 
August 2003.  

On review of the procedural history outlined above and 
notwithstanding its July 2001 remand, the Board concludes 
that the only issue properly in appellate status is 
entitlement to service connection for hearing loss and 
tinnitus.  This is because, in the Board's judgment, the VA 
Form 9 received at the M&ROC on February 9, 1999, perfected 
the veteran's appeal on hearing loss and tinnitus service 
connection issues.  As noted above, on that Form 9 the 
veteran explicitly stated that he was appealing all issues 
listed on the statement of the case that his local VA office 
sent to him.  The issues listed on the SOC were service 
connection for hearing loss and tinnitus.  Further, in the 
narrative portion of the VA Form 9, the veteran mentioned 
hearing loss and later in the form requested that reasonable 
doubt involving his disability claim be resolved in his 
favor.  

As to the matter of character of discharge and periods of 
honorable service, the Board notes that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
SOC has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200 (2002).  A notice of disagreement must be 
filed within one year from the date of notice of the 
determination, and a substantive appeal must be filed within 
60 days from the date of mailing of the SOC, or within the 
remainder of the 1-year period from the mailing of the 
notification of the determination being appealed, whichever 
period ends later.  38 C.F.R. § 20.202 (2002).  Even if it is 
assumed that the March 1999 SOC on the issue of character of 
discharge was properly issued, the record includes no 
document that can serve as a substantive appeal on the 
character of discharge issue.  There was no such document 
filed by the veteran within 60 days of the March 1999 SOC, 
and the purported notice of the determination appealed was 
the February 26, 1998, letter informing the veteran that the 
M&ROC had denied service connection for hearing loss, 
tinnitus and hiatal hernia.  In any event, the M&ROC, in its 
May 1999 letter, notified the veteran that it was 
reconsidering the character of discharge issue, which it 
stated rendered moot the appeal regarding character of 
discharge.  There is no indication that the veteran filed a 
notice of disagreement with the September 1999 Administrative 
Decision regarding character of discharge.  

In its remand requesting that the M&ROC adjudicate the claim 
of clear and unmistakable error in the August 1994 
Administrative Decision, the Board stated that the veteran 
should be properly notified of the decision and be provided 
his appellate rights.  Although the M&ROC attempted to notify 
the veteran of its June 2003 Administrative Decision via its 
July 2003 supplemental statement of the case (SSOC) (which 
was returned as undeliverable), it has not attempted to 
properly inform him of his appellate rights concerning its 
June 2003 decision that the August 1994 and September 1999 
Administrative Decisions were correct as written.  This 
matter is referred to the M&ROC for appropriate action.  

In view of the foregoing, the Board concludes that no issue 
other than entitlement to service connection for hearing loss 
and tinnitus is currently in appellate status.  

REMAND

The veteran contends that his hearing loss and tinnitus began 
during his honorable service between November 1980 and 
December 1987.  He states that although he was granted a 
permanent profile for hearing loss in 1989, his hearing loss 
was detected through hearing tests long before 1989.  He 
states that he was exposed to various levels of noise from 
the time he completed basic combat training and that it was 
after his first assignment with a self-propelled field 
artillery unit in Germany that degradation in his hearing was 
first noticed.  He says that all of his subsequent 
assignments were in units that had large, extremely loud 
equipment or systems, such as Pershing Missile systems, UH-1 
and UH-60 helicopters or heavy wheeled/tracked vehicles and 
generation equipment.  He reports that over the years in 
service he was given hearing tests to monitor the worsening 
of his hearing.  

Review of the record shows that in May 1999 the M&ROC 
requested that the U.S. Disciplinary Barracks (USDB) at Fort 
Leavenworth, Kansas, provide copies of the veteran's service 
medical records and copies of all reports of treatment during 
his term of incarceration.  In July 1999, the M&ROC received 
copies of medical records from USDB, the earliest of which 
was an immunization record showing an immunization in 
December 1988.  In November 1999, the VA Records Management 
Center in St. Louis, Missouri, forwarded medical records for 
the veteran to the M&ROC.  Most of these records are 
originals of treatment records while the veteran was at USDB, 
and none is dated earlier than October 1989.  

There is no indication that the M&ROC has made specific 
efforts to obtain service medical records dated between 
November 1980 and December 1987, which encompasses the 
veteran's honorable service.  As the veteran contends that 
his hearing loss and tinnitus started during this time and 
that he had hearing tests during this period, such service 
medical records would be pertinent to his claim.  In this 
regard the Board notes that although the M&ROC requested and 
received information concerning service dates from the 
National Personnel Records Center (NPRC), there is no 
indication that the M&ROC has requested service medical 
records from NPRC.  This and any other available source of 
the veteran's early service medical records should be 
investigated by the M&ROC.  In addition, in view of the 
veteran's assertions of noise exposure during his honorable 
service and the medical records post-dating the veteran's 
honorable service that show diagnoses of bilateral hearing 
loss, the Board believes that an audiology examination and 
opinion would facilitate its decision in this case.  

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the M&ROC has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  Therefore, for these reasons, a 
remand is required.

In an effort to assist the M&ROC, the Board has reviewed the 
claims file and identified certain assistance, as outlined 
above, that must be rendered to comply with the VCAA.  
However, it is the M&ROC's responsibility to ensure that all 
appropriate development is undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The claims file should be reviewed to 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied.  In particular, the veteran 
should be advised of the evidence needed 
to substantiate his claim for service 
connection for hearing loss and tinnitus 
as well as his and VA's obligations in 
obtaining that evidence.  See also 
Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003); Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) and any other 
applicable legal precedent.

Consistent with this, the M&ROC should 
attempt to secure the veteran's complete 
service medical records, including 
records for his honorable service from 
November 1980 to December 1987.  

In addition, the M&ROC should attempt to 
obtain and associate with the claims file 
the veteran's service personnel records 
documenting his assignments during 
service.  All available sources should be 
pursued, including NPRC, and all actions 
and responses should be documented in the 
claims file.  

2.  Thereafter, the M&ROC should arrange 
for an audiology examination of the 
veteran to determine the nature and 
extent of any current bilateral hearing 
loss and tinnitus.  Based on examination 
results and review of the entire medical 
record, the examiner should be requested 
to provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that any current hearing 
loss and/or tinnitus is due to noise 
exposure during the veteran's honorable 
service from November 1980 to December 
1987.  The claims folder must be provided 
to the examiner for review in connection 
with the examination and that it was 
available and pertinent documents therein 
reviewed should be noted in the 
examination report.  

3.  After the development requested above 
has been completed to the extent 
possible, and any additional development 
as may be subsequently suggested has been 
accomplished, the claims should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the veteran should 
be issued a supplemental statement of the 
case that addresses all evidence added to 
the record since the April 1998 statement 
of the case and provides the veteran 
notice of the laws and regulations 
pertinent to his claims.  The veteran 
should be provided an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the M&ROC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


